IN RE: Senegal, Kevin; — Plaintiffs); Applying for Supervisory and/or Remedial Writs; Parish of Lafayette 15th Judicial District Court Div. “I” Number 96CR73857; to the Court of Appeal, Third Circuit, Number KW98-1653, KW98-1872
Writ granted in part; otherwise denied. The district court is ordered to supply relator with a copy of his guilty plea colloquy transcript. State ex rel. Simmons v. State, 93-0275 (La.12/16/94), 647 So.2d 1094. In all other respects, the application is denied. State ex rel. Bernard v. Cr. D.C., 94-2247, p. 1 (La.4/28/95), 653 So.2d 1174, 1175.
LEMMON, J. not on panel.